                                                                     FILED
 1   Peter Strojnik (Sr.),                                          Nov 20 2019
     7847 N. Central Ave.
 2   Phoenix, Arizona 85020
                                                                CLERK, U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CAI.IFORNIA
                                                            BY         s/ SuzanneA      DEPUTY
 3   602-524-6602
     ps@strojnik.com
 4
 5                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 6
                                                       Case No: '19CV2210 BAS MSB
 7
 8   Peter Strojnik (Sr.),                                       COMPLAINT

 9                                        Plaintiff,     1. Americans with Disabilities
                                                                        Act
10
                                                           2. Discrimination in Public
11                           vs.                              Accommodations (State
                                                                       Law)
12   Village 1017 Coronado, Inc. dba Hotel                       3. Negligence
13 · Marisol Coronado
                                                          JURY TRIAL REQUESTED
14
                                        Defendant.
15
16
     1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
17      U.S.C. §12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
18      of Justice Standards for Accessible Design ("ADA"), (2) California Unruh Civil
19      Rights Act, California Civil Code § 51, 52 ("Unruh") (3) the California Disabled
20      Persons Act ("DPA"} and (4) common law of negligence per se.
21                                           PARTIES
22   2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA,

23      Unruh and DPA.

24   3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is

25      and, at all times relevant hereto has been, legaJly disabled by virtue of a severe right-

26      sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer

27      and renal cancer, missing part of a limb (prosthetic right knee) and is therefore a

28      member of a protected class under the ADA and Unruh.
 1   4. Plaintiff suffers from physical impairments described above which impairments
 2      substantially limit his major life activities. Plaintiff walks with difficulty and pain

 3      and requires     compliant mobility accessible features        at places of public

 4      accommodation. Plaintiff's impairment is constant, but the degree of pain is episodic
        ranging from dull and numbing pain to extreme and excruciating agony.
 5
     5. Defendant, owns, operates leases or leases to a lodging business ("Hotel") located at
 6
        1017 Park Place, Coronado, CA 92118 which is a public accommodation pursuant to
 7
        42 U.S.C. § 12181(7)(A) and Unruh.
 8
                                          JURISDICTION
 9
     6. District Court has jurisdiction over this case or controversy by vittue of 28 U.S.C. §§
10
        28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
11
     7. Plaintiff brings this action as a private attorney general who has been personally
12      subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
13      CFR §36.501.
14   8. This Court has continuing subject matter jw-isdiction by virtue of, inter alia,
15      Plaintiff's claim for equitable nominal damages.
16   9. Venue is proper pursuant to 28 U.S.C. § 1391.

17   10. The ADAAG AND Unruh violations in this Complaint relate to barriers to Plaintiffs

18      mobility. This impairs Plaintiff's full and equal access to the Hotel which, in tum,
        constitutes discrimination satisfying the "injury in fact" requirement of Article III of
19
        the United States Constitution.
20
     11. Plaintiff is deterred from visiting the Hotel based on Plaintiffs knowledge that the
21
        Hotel is not ADA or State Law compliant as such compliance relates to Plaintiffs
22
        disability.
23
     12. Plaintiff intends to visit Defendant's Hotel at a specific time when the Defendant's
24
        noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
25
        individual who intends to return to a noncompliant facility suffers an imminent injury
26      from the facility's existing or imminently threatened noncompliance with the ADA, a
27      plaintiff who is deterred from patronizing a hotel suffers the ongoing actual injury of
28      lack of access to the Hotel.


                                               2
 1                                        COUNT ONE
                       Violation of Plaintiff's Civil Rights under the ADA
 2

 3   13. Plaintiff realleges all allegations heretofore set forth.

 4   14. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
        particularly applicable to his mobility, both ambulatmy and wheelchair assisted.
 5
     15. Plaintiff visited Coronado area on June 25 and 26, 2019.
 6
     16. Plaintiff encountered barriers to accessibility documented in Addendum A which is
 7
        by this reference incorporated herein.
 8
     17. The ADA and Unruh violations described in Addendum A relate to Plaintiff's
 9
        disability and interfere with Plaintiffs full and complete enjoyment of the Hotel.
10
     18. The removal of accessibility barriers listed above is readily achievable.
11
     19. As a direct and proximate result of ADA Violations, Defendant's failure to remove
12
        accessibility barriers prevented Plaintiff from equal access to the Defendant's public
13
        accommodation.
14   WHEREFORE, Plaintiff prays for all relief as follows:
15          A. Relief described in 42 U.S.C. §2000a- 3; and
16          B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -
17          C. Injunctive relief order to alter Defendant's place of public accommodation to
18              make it readily accessible to and usable by ALL individuals with disabilities;

19              and

20          D. Requiring the provision of an auxiliary aid or service, modification of a
                policy, or provision of alternative methods, to the extent required by
21
                Subchapter III of the ADA; and
22
            E. Equitable nominal damages; and
23
            F. For costs, expenses and attorney's fees; and
24
            G. All remedies provided for in 28 C.F.R. 36.50l(a) and (b).
25
                                         COUNT TWO
26          (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
27
     20. Plaintiff realleges all allegations heretofore set forth.
28


                                                 3
 1   21. Defendant has violated the Unruh by denying Plaintiff equal access to its public

 2      accommodation on the basis of his disability as outlined above.
 3   22. Unruh provides for declaratory and monetary relief to "aggrieved persons" who suffer

 4      from discrimination on the basis of their disability.
 5   23. Plaintiff has been damaged by the Defendant's non-compliance with Unruh and is
 6      thereby aggrieved.
 7   24. Pursuant to Cal Civ. Code §52, Plaintiff is fiuther entitled to such other relief as the

 8      Court considers appropriate, including monetaiy damages in an amount to be proven
 9      at trial, but in no event less than $4,000.00 per encounter with each barrier to

10      accessibility.
11   25. Pursuant to Unruh, Plaintiffis entitled to costs and expenses in an amount to be proven
12      at trial.
13      WHEREFORE, Plaintiff demands judgment against Defendant as follows:
14      a. A Declaratory Judgment that at the commencement of this action Defendant was

15          in violation of the specific requirements of Unruh; and
16      b. Irrespective of Defendants "voluntary cessation" of the ADA violation, if
17          applicable, a permanent injunction pursuant to Unruh which directs Defendant to
18          take all steps necessary to bring its accommodation into full compliance with the

19          requirements set forth in the Unruh, and its implementing regulations, so that the

20          Hotel facilities are fully accessible to, and independently usable by, disabled

21          individuals, and which further directs that the Court shall retain jurisdiction for a
22          period to be determined after Defendant certifies that its facilities are fully in

23          compliance with the relevant requirements of the Unruh to ensure that Defendant
24          has adopted and is following an institutional policy that will in fact cause

25          Defendant to remain fully in compliance with the law; and

26      c. Irrespective of Defendants "voluntary cessation1' of the ADA violation, if

27          applicable, the payment of costs of suit; and

28


                                               4
 1      d. Order closure of the Defendant's place of public accommodation until Defendant
 2          has fully complied with the Unruh; and
 3      e. For damages in an amount no less than $4,000.00 per encounter with barrier~ and
 4      f. For treble damages pursuant to Cal Civ. Code. §3345.
 5      g. The provision of whatever other relief the Court deems just, equitable and
 6          appropriate.

 7                                     COUNT THREE
         (Violation of the California Disabled Persons Act, Cal. Civ. Code §§54-54.3)
 8
 9   26. Plaintiff realleges all allegations heretofore set forth.

10   27. Defendant has violated the DPA by denying Plaintiff equal access to its public

11      accommodation on the basis of his disability as outlined above.

12   28. The DPA provides for monetary relief to "aggrieved persons" who suffer from

13      discrimination on the basis of their disability.

14   29. Plaintiff has been aggrieved by the Defendant's non-compliance with the DPA.

15   30. Pursuant to the DPA, Plaintiff is further entitled to such other relief as the Court

16      considers appropriate, including monetary damages in an amount to be proven at trial,

17      but in no event less than $1,000.00. Cal. Civ. Code§ 54.3.

18   31. Pursuant to the DPA, Plaintiff is entitled to costs in an amount to be proven at trial.

19      Cal. Civ. Code§ 54.3.

20      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

21      a. A Declaratory Judgment that at the commencement of this action Defendant was

22          in violation of the specific requirements of Unruh; and

23      b. Irrespective of Defendants "voluntary cessation" of the ADA violation, if

24          applicable, a permanent injunction pursuant to Unruh which directs Defendant to

25          take all steps necessary to bring its facilities into full compliance with the

26          requirements set forth in the Unruh, and its implementing regulations, so that the

27          facilities are fully accessible to, and independently usable by, disabled individuals

28          as required by law, and which further directs that the Court shall retain jurisdiction


                                                 5
 I          for a period to be determined after Defendant certifies that its facilities are fully in
 2          compliance with the relevant requirements of the Unruh to ensure that Defendant

 3          has adopted and is following an institutional policy that will in fact cause

 4          Defendant to remain fully in compliance with the law; and

 5      c. Irrespective of Defendants "'volunta1y cessation" of the ADA violation, if

 6          applicable, the payment of costs of suit; and

 7      d. Order closure of the Defendant's place of public accommodation until Defendant

 8          has fully complied with the DPA; and

 9      e. For damages in an amount no less than $1,000.00 per violation per encounter; and

10      f. For treble damages pursuant to Cal Civ. Code. §3345.
11      g. The provision of whatever other relief the Court deems just, equitable and

12          appropriate.

13                                          COUNT FOUR
                                              Negligence
14

15   32. Plaintiff realleges all allegations heretofore set forth.

16   33. Defendant owed Plaintiff a duty to remove ADA accessibility barriers so that Plaintiff
        as a disabled individual would have full and equal access to the public
17
        accommodation.
18
     34. Defendant breached this duty.
19
     35.Defendant's Im.owing, and intentional discrimination has worked counter to our
20
        Nation's goals enumerated in 42 U.S.C. 12101(a), causing Plaintiff damage.
21
     36. By engaging in negligent conduct described herein, Defendant engaged in intentional,
22
        aggravated and outrageous conduct.
23
     37. Defendant either intended to cause mJmy to Plaintiff or defendant consciously
24      pursued a course of conduct knowing that it created a substantial risk of significant
25      harm to Plaintiff.
26   38. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
27      sufficient, however, to deter this Defendant and others similarly situated from

28      pursuing similar acts.


                                                 6
 1   WHEREFORE, Plaintiff prays for relief as follows:
 2         A. For finding of negligence; and

 3         B. For damages in an amount to be proven at trial; and

 4         C. For punitive damages to be proven at trial; and
           D. For such other and further relief as the Court may deem just and proper.
 5
                              REQUEST FOR TRIAL BY JURY
 6

 7         Plaintiff respectfully requests a trial by jury in issues triable by a jwy.

 8         RESPECTFULLY SUBMITTED this 18th day ofNovember, 2019.
 9
                                                PETER STROJNIK
10                                                  (/
11

12

13

14

15
16
17

18

19
20
21

22
23

24
25

26
27
28


                                               7
 1                                                      ADDENDUM A
 2
                              BOOKING "1'£BSITES-ACCESSlBILlTY INFORMATIOl\
 3   ila111111-~,--
 4
 5
                                         INSUFFICIENT ACCESSIBILITY DISCLOSURE
 6

 7

 8
 9     Jt Outdoors                                      11 Pofldn,;i                ©Ge111:E1I
        • Gorder\                                        • NG pmking riv<",,bbh~.    • WiFi ir. q!i '"~
                                                                                     • Alf ,or~fitionir1g
10     *f'els                                           a Servic!:15                 • Srrnlke ..free, p•~•.ierly
                                                                                     • Heolli,g
        • Pets 0111 dlowli!cl on reqvBst Charges nk,Y
                                                                                     • Scl;i
11          oppiy.
                                                                                     • Elevc1tDr

12     ,r   Activities
                                                                                     " Nonns~nokktg i{{){)JD"S
        • Bike, lll'l:f1!able (fr;,;,)                                               • Vet tnend,y
13
14    .............. dmrg=!I!._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,



15                                           NO ACCESSIBILITY DISCLOSURE
16   Identification of Specific Barrier in Plain Language: Booking websites fail to provide
17   information re uired b 28 CFR 36.302 e
     The manner in which the barriers denied Plaintiff full and equal use or access, and which
18   deter Plaintiff from visiting the Hotel: Barrier denied Plaintiff full and equal access by failing
     to identify and describe accessible features in the hotel and guest rooms in enough detail to
19   reasonably permit Plaintiff to assess independently whether the hotel or guest room meets his
     accessibili needs.
20
     The dates on each particular occasion on which Plaintiff encountered such barrier and
21   which deter Plaintiff from visitin Hotel: On or about Jul 26-27 6 2019.

22
23
24

25
26
27
28


                                                                   8
 1

 2

 3
 4

 5
 6

 7
 8
 9

10

11

12
13
14
15

16
17
18

19

20

21
22

23
24

25
26
27    Hamdrails one side only          Improperly configured           Inaccessible check in
                                               handrails                     counter
28   Identification of S ecific Barrier in Plain Lan ua e: As indicate below each hoto.


                                              9
 1   The dates on each particular occasion on which Plaintiff encountered such barrier and
     which deter Plaintiff from visitin Hotel: On or about Jul 26-27 2019.
 2

 3   END
 4

 5
 6

 7

 8
 9

10
11
12
13
14
15
16

17
18
19
20

21
22
23
24

25
26
27
28


                                           10
   Court Nams: USDC California Southern
   Div1s1on: 3
  Rece1pt Number: CAS117104
   Cash1er IO: akukura
   Transaction Date: 11/20/2019
  Payer Name: lunar eclipse 1
  CIVIL FILING FEE
                       ----~---------
    For: lunar eclipse 1
    Case/Party: D-CAS-3-19-CV-002210-001
    Amount:        $400.00
  ---------------------------------
  CHECK
   Check/Money Order Num: 440
   Amt Tendered: $400.00
  -----------------~--------~~-----
  Total Due:       1400.00
· Total Tendered: 400.00
  Change Amt:       0.00

 There will be a fee of $53.00
 charged for any returned check.
